Citation Nr: 0415191	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  97-32 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for chronic sacroiliac 
sprain, with arthritis of the lumbar spine, currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

Pursuant to 38 C.F.R. § 20.900(c) (2003), the Deputy Vice 
Chairman of the Board has granted a motion for advancement on 
the docket in this case due to the veteran's advanced age and 
overall medical condition.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Chronic sacroiliac sprain, with arthritis of the lumbar 
spine, is manifested by objective evidence of severe 
limitation of motion, with pain on motion, and degenerative 
changes in the lumbar spine confirmed by x-ray findings.  

3.  In evaluating the service-connected chronic sacroiliac 
sprain, the criteria in effect prior to September 26, 2003, 
is more favorable to the veteran.  


CONCLUSION OF LAW

The criteria in effect both prior to and as of September 26, 
2003, for a disability rating in excess of 40 percent for 
chronic sacroiliac sprain, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.326, 4.1-3, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a 
Diagnostic Code 5295 (2003) and Diagnostic Code 5237 
(effective September 26, 2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  This law redefines the obligations of VA to 
the veteran with respect to claims for VA benefits.  A review 
of the claims folder reflects that there has been compliance 
with the VCAA, and all other legal precedents.  

However, a recent decision of the United States Court of 
Appeals for Veterans Claims (Court), in the case of Pelegrini 
v. Principi, 17 Vet. App. 412 (2004), essentially held that 
the notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  In the case at hand, the veteran's substantially 
complete application had been filed in November 1996, and 
initial adjudication had taken place in May 1997, both of 
which occurred well over three years before the VCAA was 
enacted.  Only after that rating action was promulgated, and 
the case had been on appeal for years, did the RO provide 
formal notice to the appellant, by VA letters in March 2001 
and January 2003, regarding the VCAA and VA's duty to assist.  

In Pelegrini, the Court held that the plain language of 
38 U.S.C.A. § 5103A requires notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," the Secretary receives a complete, or substantially 
complete, application for VA-administered benefits.  Id. at 
11.  Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss this case because it does not 
meet these standards.  Such an action would render any rating 
decision promulgated prior to providing the appellant full 
VCAA notice void, ab initio, which, in turn, would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the veteran would be 
provided VCAA notice, and an appropriate amount of time to 
respond, before an initial rating action.  Following the 
rating decision , the veteran would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and, finally, the submission of a substantive 
appeal by the veteran.  The prior actions of the veteran 
would be nullified by a strict reading of Pelegrini, and 
essentially place the veteran at the end of the line of cases 
waiting to be adjudicated.  

As noted above, this claim was received in November 1996, 
which is well over seven years ago.  The Board does not 
believe that voiding the May 1997 rating decision is in this 
veteran's best interests.  Simply put, in this case, the 
veteran was provided every opportunity to submit evidence; he 
was provided with notice of the appropriate law and 
regulations; he was provided notice of what evidence he 
needed to submit, and notice of what evidence VA would secure 
on his behalf; and he was given ample time to respond.  
Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the veteran.  The 
veteran's motion for an advancement of his case on the docket 
has been granted by the Board, based on his age, he was born 
in 1919, and over-all medical condition.  To remand this case 
for strict compliance with Pelegrini would only unnecessary 
delay adjudication of the case and possibly result in an 
injustice to veteran.  

Under the facts of this case, the Board finds that the record 
has been fully developed, and it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has 
sufficient notice of the type of information needed to 
support his claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify, as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied with respect to the issue currently on 
appeal.  

Factual Background

Based on the evidence noted in the veteran's service medical 
records and findings made during his initial post-service VA 
examination, the RO granted him service connection for back 
strain, with occasional pain in the lumbar region, effective 
from May 1946, the first day following the date of his 
separation from active military service.  A 10 percent rating 
was assigned the disability, effective the same date.  In 
December 1948, the RO increased the rating to 20 percent, 
effective from December 1948, the date of a VA examination 
showing an increased in the disability.  In June 1996, the RO 
increased the disability rating to 40 percent, where it has 
since remained, effective from April 1996, the date of 
receipt of the claim for an increased rating.  

In November 1996, VA received the veteran's current claim 
requesting a disability rating for his back disability in 
excess of 40 percent.  He maintained that the condition had 
gotten worse and that the currently assigned rating was not 
reflective of the severity of his chronic sacroiliac sprain, 
with arthritis of the lumbar spine.  In support of his 
contention, he complained that he had trouble moving around 
due to his back disability, such as getting out of bed, 
bending down, tying shoes, walking, and doing home chores.  

The veteran's VA outpatient treatment records for November 
1995 to November 1996 show that he was seen for various 
complaints, not currently under consideration.  However, from 
May to November 1996 he complained of backaches and pain.  An 
x-ray taken in August 1996 revealed hypertrophic changes in 
the lumbar spine.  

The report of the May 1998 VA examination notes the veteran 
as 5 1/2 feet tall, weighing 206 pounds; with complaints of 
intermittent low back pain radiating into his thighs and 
knees; mobility problems, especially in ascending stairs and 
exiting an automobile.  Examination of the back showed spasm, 
increased lumbar lordosis, slight discomfort, but no pain in 
the sciatic notches.  Ranges of motion of the lumbar spine 
revealed flexion to 50 degrees; extension to 10 degrees; and 
lateral flexion to 20 degrees, bilaterally.  Straight leg 
raising was to 90 degrees, bilaterally, with very slight 
discomfort in the lower lumbar area.  X-rays films showed 
advanced degenerative arthritis changes in the lumbar area 
and changes in the sacroiliac joints, bilaterally.  

The veteran's VA outpatient treatment records for October 
1996 to February 1998 show that his complaints included low 
back pain in May 1997 and March 1998.  Otherwise, the 
complaints and periods of hospitalization pertained to 
disorders not currently under consideration.  

The report of an October 1998 VA examination, conducted by 
the same physician as performed the veteran's May 1998 VA 
examination, essentially registered similar complaints from 
the veteran.  On examination, ranges of motion of the 
lumbosacral spine revealed flexion to 45 degrees; extension 
to 10 degrees; lateral flexion, right, to 15 degrees and to 
10 degrees, left; and rotation, right to 10 degrees, and 
left, to 5 degrees.  Straight leg raising was to 90 degrees, 
bilaterally.  

The same VA physician re-examined the veteran in June 1999, 
with essentially similar results.  In a December 1999 
addendum report to the October 1998 and June 1999 VA 
examinations, the physician offered that the veteran's low 
back pain and associated limitations of motion are probably 
due to arthritic changes, rather that to sacroiliac sprain.  

The veteran's VA outpatient treatment reports and 
hospitalization summaries for June 2000 through November 2001 
show that he was seen primarily for disorders not currently 
under consideration.  However, a September 2001 CT scan of 
the lumbosacral spine specifically revealed no evidence of 
herniated intervertebral disc; rather, multiple areas of 
spinal stenosis and degenerative changes involving the 
apophyseal joints were seen.  

The December 2001 VA examination report notes the veteran 
complaining of back pain.  On examination, there was pain in 
the lumbar spine to palpation.  Ranges of motion revealed 50 
percent-restricted flexion, extension and rotation, with pain 
both at rest and with movement.  The examining physician 
offered that the veteran's back exhibited weakened movement 
and excess fatigability, which were unable to be expressed in 
degrees of additional ranges of motion loss since such 
evaluations were not possible because of the veteran was not 
having a flare-up at the time of the examination.  X-rays of 
the lumbosacral spine were suggestive of evidence of 
hypertrophic spurs and narrowing of the intervertebral disc 
space at L4-5, due to degenerative joint disease.  In a 
February 2002 typed medical report, the physician reiterated 
his December 2001 VA examination findings.  

The veteran's VA outpatient treatment records for October 
2001 through July 2002 indicate that, in December 2001, he 
was involved in an automobile accident and, as of the reports 
dated in January 2002, he was beginning to complain of right 
knee and ankle pain.  

The report of the veteran's January 2003 VA examination 
relates he was complaining of constant back pain, radiating 
into the knee; relief was obtained in laying down; and the 
pain made worse with lifting and bending.  The physician 
noted the veteran did not use a cane, crutch, walker or 
braces.  Ranges of motion of the lumbosacral spine revealed 
flexion to 70 degrees; lateral flexion, right, to 17 degrees, 
and, left, to 18 degrees.  In a medical opinion expressed by 
the examining physician in a separate report, dated in May 
2003, the right knee and right ankle disorders were 
associated with the veteran's earlier automobile accident and 
not with his service-connected back disability.  The same 
physician re-examined the veteran in March 2004, where the 
veteran was complaining of back pain and daily flare-ups of 
pain.  The veteran was now using a walker, on occasion, but 
was not using any other ambulatory-assist device.  Ranges of 
motion of the lumbosacral spine revealed flexion to 74 
degrees; extension to 12 degrees; lateral flexion, right, to 
17 degrees, left to 25 degrees; and rotation to 30 degrees, 
bilaterally.  All ranges of motion were accomplished with 
pain on motion.  X-rays revealed severe osteoarthritic 
changes, with spurring formation and narrowing of the L5-S1.  
No fractures or dislocations were seen.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  

The veteran's service-connected lumbar strain is rated under 
diseases of the musculoskeletal system in VA's Schedule for 
Rating Disabilities.  During the pendency of this appeal, the 
criteria for evaluating a back disability were revised, 
effective September 23, 2002, affecting intervertebral disc 
syndrome, and again, effective September 26, 2003, affecting 
lumbosacral strain, as well as intervertebral disc syndrome.  

The Board notes that, where the law or regulations governing 
a claim change while the claim is pending, as in the 
veteran's case, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In deciding such 
case, the Board must determine whether the previous or 
revised version is more favorable to the veteran.  However, 
if the revised version is more favorable, the retroactive 
reach of that regulation can be no earlier than the effective 
date of the change, and VA must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  See 38 U.S.C.A. § 5110(g); see 
also VAOPGCPREC 3-2000 (2000).  Hence, in the case at hand, 
even if it is found that the recently revised criteria are 
more favorable to the veteran, the retroactive reach of the 
recently revised regulation can be no earlier than the 
effective date of the change; in this case, no earlier than 
September 23, 2002, if there is a disc problem, or September 
26, 2003, pertaining to both disc and back strain, depending 
on the medical findings.  The Board notes that, in the 
veteran's case, both the earlier criteria and revised 
criteria, as applicable, were appropriately considered by the 
RO in evaluating the veteran's service-connected lumbosacral 
strain, as will the Board.  

At this point, the Board notes that the medical opinions 
expressed are that veteran's back pain is due to severe 
arthritis and not a disc problem.  The report of his 
September 2001 CT scan specifically notes that there is no 
evidence of any herniated intervertebral disc problem.  
Hence, application of the criteria for evaluating 
intervertebral disc is not appropriate in the veteran's case.  

The veteran's lumbosacral strain is evaluated under 
Diagnostic Code 9295, as per the criteria in effect prior to 
September 26, 2003.  Under this code, a 40 percent rating is 
warranted for lumbosacral strain if the medical evidence 
reveals that the condition is severe, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  See 
38 C.F.R. § 4.71a (2002).  It should be noted that the 40 
percent rating is the maximum rating available under this 
diagnostic code.  

Limitation of motion of the lumbosacral spine is evaluated, 
prior to September 26, 2003, under Diagnostic Code 5292, 
which provides that severe limitation of motion warrants a 40 
percent rating.  See 38 C.F.R. § 4.71a (2002).  The 40 
percent rating is the maximum rating available under this 
diagnostic code.  

The evidence of record shows that the veteran has severe 
arthritis in his lumbosacral spine, with severe limitation of 
motion, with pain on motion, as consistently evidence during 
his numerous VA orthopedic examinations and confirmed by X-
ray findings.  As such, under Diagnostic Codes 5292 and 5295, 
a 40 percent rating, which is the maximum rating available 
under either of these codes, is entirely appropriate and 
fully comports with the applicable schedular criteria.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the veteran's lumbosacral strain consideration of 
other diagnostic codes for evaluating the disability does not 
appear appropriate.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  
However, even if such consideration were appropriate, in the 
absence of medical evidence of fracture with cord 
involvement, ankylosis, or intervertebral disc syndrome, 
there is no basis for assignment of a higher evaluation based 
on arthritis and limitation of motion of the lumbosacral 
spine under Diagnostic Codes 5285, 5286, 5289, or 5293, 
respectively.  In fact, the medical evidence and medical 
opinions expressed specifically note that there is no 
intervertebral disc problem; the veteran's limitation of 
motion of the lumbosacral spine is due to severe arthritis; 
and x-rays revealed no fracture.  Even though his lumbosacral 
arthritic condition results in severe limitation of motion, 
until recently, he was not using any ambulatory aids, such as 
a cane or crutch, or back brace.  Currently, he reports an 
occasional use of a walker.  

Generally, when an evaluation of a disability is based on 
limited motion, the Board must also consider, in conjunction 
with the otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. § 4.40 and 4.45 and 
in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, 
when a disability is assigned the maximum rating for loss of 
range of motion, application of 38 C.F.R. § 4.40 and 4.45 and 
DeLuca is not required.  See Spencer v. West, 13 Vet. App. 
376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  

Effective September 26, 2003, the veteran's lumbosacral 
strain is evaluated under Diagnostic Code 5237.  Under this 
code, a 40 percent rating is warranted if the medical 
evidence shows unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine to 30 
degrees, or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted if 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent rating is warranted if there is 
unfavorable ankylosis of the entire spine.  These ratings are 
warranted if the above-mentioned manifestations are present, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  See 38 C.F.R. 
§ 4.71a (2003).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees; extension is zero 
to 30 degrees; left and right lateral flexion are zero to 30 
degrees; and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
range of motion of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of the spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  Id, note 
(2); see also Plate V.  

In exceptional cases, as examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in note (2) 
supra.  Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  Id, note (3).  

Each range of motion measurement is to be rounded to the 
nearest five degrees.  Id, note (4).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id, note (5).  

Thoracolumbar and cervical spine segments will be evaluated 
separately, except when there is unfavorable ankylosis of 
both segments, which will be rated as a single disability.  
Id, note (6).  

In deciding the veteran's case, the Board must determine 
whether the previous or revised version is more favorable to 
the veteran.  If the previous criteria are more favorable, 
those criteria are applied for the entire period of appeal.  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and VA must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  See 38 U.S.C.A. § 5110(g); see 
also VAOPGCPREC 3-2000 (2000).  In the case at hand, the 
Board finds that the previous criteria are more favorable to 
the veteran in his claim for an increased rating for 
lumbosacral strain.  

Although the previous criteria do not afford a disability 
rating in excess of 40 percent, without medical evidence of 
greater severity, such as ankylosis of the lumbosacral spine 
or fracture of the spine with cord involvement, the current 
criteria, effective September 26, 2003, does not even afford 
the veteran the currently assigned 40 percent rating.  

Under the revised criteria, for a 40 percent rating, the 
medical evidence must show forward flexion of the 
thoracolumbar spine to 30 degrees, or less, or favorable 
ankylosis of the entire thoracolumbar spine.  In the 
veteran's case, although limitation of movement of the 
lumbosacral spine is shown to be severe under the "old" 
criteria, warranting a 40 percent rating, the objective 
findings during the veteran's numerous VA orthopedic 
examinations have consistently shown forward flexion to be 
between 45 degrees to 74 degrees.  Also, nowhere in the 
medical record is there any indication of any spinal 
ankylosis, or any greater severity that would provide for a 
rating of 40 percent or higher, under Diagnostic Code 5237.  
See 38 C.F.R. § 4.71a (2003).  Because there are specific 
diagnostic codes to evaluate the veteran's lumbosacral strain 
under the criteria in effect September 26, 2003, 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. 
§ 4.20; see also Butts, 5 Vet. App. at 539.  

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's lumbosacral strain under consideration.  It should 
be remembered that, generally, the degrees of disability 
specified under the rating schedule are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 C.F.R. § 4.1.  In 
this regard, the Board notes that the medical evidence 
reflects that the veteran has not undergone prolonged 
hospitalization for his lumbosacral strain, nor has he 
undergone any operation for his back disability or that the 
disability is such as to render impractical the application 
of the regular schedular standards.  Under the circumstances, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  


ORDER

A disability rating in excess of 40 percent for chronic 
sacroiliac sprain, with arthritis of the lumbar spine, is 
denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



